Citation Nr: 0738482	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-40 750	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased schedular rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased schedular rating for 
residuals of a fragment wound of the left buttock, Muscle 
Group XVII, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

This case has been advanced on the Board's docket.

The decision below addresses the veteran's increased rating 
claims.  The claim for a TDIU rating is addressed in the 
remand that follows the Board's decision.  (As for the claim 
for a higher rating for residuals of a fragment wound of the 
left buttock, the Board notes that VA has already awarded a 
separate rating for sciatic neuritis as a residual of the 
wound.  The rating for this separate neurologic disability is 
not currently on appeal.)


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
symptoms that include depressed mood, anxiety, irritability, 
anger, intrusive thoughts, hypervigilance, nightmares, 
flashbacks, chronic sleep impairment, panic attacks, and mild 
memory loss, which equate to occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  The veteran's service-connected fragment wound of the 
left buttock is a result of a moderately severe muscle 
injury; the injury is manifested by moderately severe 
disability to Muscle Group XVII.

3.  The veteran has a superficial painful scar due to his 
fragment wound of the left buttock.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating of 40 percent for service-
connected fragment wound of the left buttock (Muscle Group 
XVII) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.55, 
4.56, 4.71a, 4.73, 4.124a, Diagnostic Codes 5251, 5253, 5317 
(2007).

3.  The criteria for a separate 10 percent rating for a 
painful entry wound scar have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the increased rating claims 
on appeal has been accomplished.  Through an April 2004 
notice letter, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claim for an increased rating for PTSD.  By 
a March 2006 notice letter, the RO provided the veteran with 
the criteria for assigning a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice may not have 
been provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in 
June 2007, which followed the adequate notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board notes that the April 2004 letter did not refer to a 
claim for an increased rating for the fragment wound of the 
left buttock.  In that sense, the veteran did not file a 
claim for an increase; rather the RO raised the issue sua 
sponte in the July 2004 rating decision.  Thus, initial pre-
adjudication notice was not feasible.  Nevertheless, the 
March 2006 letter provided notice with respect to disability 
ratings.  Moreover, through statements submitted in July 
2004, November 2004, and July 2007, the veteran expressed 
actual knowledge that he needed to show that his fragment 
wound had become more disabling.  Therefore, appropriate 
notification has been provided and a remand of the PTSD or 
fragment wound issue is not necessary.

The Board also finds that the April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
increased rating claims.  The veteran's service medical 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in Chillicothe, Ohio, and its associated outpatient 
clinics.  Additionally, in May 2004 and May 2006, the veteran 
was provided VA examinations in relation to his claims, the 
reports of which are of record.  Significantly, the veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his increased rating claims that 
need to be obtained.

II. Analysis

The veteran believes that his service-connected PTSD and 
fragment wound of the left buttock are more disabling than 
they are currently rated.  Thus, he contends that higher 
ratings are warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is also required.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).   (The veteran filed his claim for an increased rating 
for PTSD in February 2004.)

PTSD

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling under Diagnostic Code 9411.  Under that 
diagnostic code, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).

A review of the medical evidence reveals that the veteran 
underwent VA psychiatric examinations in May 2004 and May 
2006 in connection with the claim.  Additionally, medical 
records from the Chillicothe VAMC, dated from December 2003 
to May 2007, reflect regular treatment for PTSD.  Based on 
this clinical evidence, the Board finds that an evaluation in 
excess of 30 percent is not warranted for PTSD.  Since one 
year prior to the filing of the claim, the symptomatology 
exhibited by the veteran has been more akin to the symptoms 
found in the criteria for a 30 percent rating as opposed to a 
50 percent (or higher) rating.  

The examination reports and treatment records consistently 
show that the veteran experiences depressed mood, anxiety, 
irritability, anger, intrusive thoughts, hypervigilance, 
nightmares, flashbacks, chronic sleep impairment, panic 
attacks, and mild memory loss.  Symptoms such as these equate 
to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  This type of 
impairment is contemplated in the criteria for a 30 percent 
evaluation.  38 C.F.R. § 4.130 (Diagnostic Code 9411).  

Symptoms resulting in greater impairment have not been 
evidenced by the examination reports and treatment records.  
Flattened affect has not been demonstrated.  Although 
restricted affect was noted in a September 2004 record and 
sad affect was reported by the May 2006 VA examiner, the 
treatment records regularly reflected an appropriate affect.  
In fact, a May 2007 record noted that the veteran's affect 
was appropriate, bright, cheerful, friendly, and optimistic.  
In any event, flattened or blunted affect was never 
clinically documented.  Additionally, the medical record does 
not indicate that the veteran's PTSD has caused impaired 
speech, such as circumstantial, circumlocutory, or 
stereotyped speech.  The May 2006 examiner noted that the 
veteran's speech was relevant, logical, and coherent.  In the 
most recent psychological treatment record in May 2007, 
appropriate speech was noted with a normal rate and flow and 
no abnormalities.  

The medical evidence also does not show that the veteran's 
judgment has been impaired.  The May 2004 examiner stated 
that the veteran's judgment was adequate and it was noted 
regularly in treatment records that the veteran's judgment 
was within normal limits.  Additionally, the examination 
reports and treatment records have consistently reflected 
that the veteran does not have a thought disorder or impaired 
thought process, such as abstract thinking.  Other more 
severe symptoms, such as difficulty in understanding complex 
commands, disturbances of mood, and disturbances of 
motivation have also not been evidenced by the veteran's 
PTSD.

Difficulty establishing and maintaining effective 
relationships has not been shown by the record.  The veteran 
is not currently employed, but the treatment records 
consistently indicate that he has a busy activity schedule in 
meeting with friends and attending church.  Socially, the 
veteran was married for over 50 years prior to his wife 
passing away.  Additionally, the veteran has a large family 
with three children and multiple grandchildren and great 
grandchildren.  Although a September 2004 record indicated 
that the veteran had a decrease in social activity and the 
May 2006 examiner noted that the veteran lived alone, the 
evidence as a whole does not reflect that the veteran has had 
difficulty establishing and maintaining effective 
relationships.

The Board notes that certain symptoms consistent with a 
higher evaluation were referenced in the record on occasion, 
such as poor memory and suicidal ideation.  However, with 
consideration of all the clinical evidence, the Board finds 
that the veteran's PTSD-related symptomatology has more 
consistently approximated the criteria for a 30 percent 
evaluation.  For instance, the May 2004 examiner suggested 
that the veteran had poor memory.  However, the examiner also 
pointed out that many responses received from the veteran 
could have been incorrect because of the veteran's impaired 
hearing.  No more than mild memory loss was supported by the 
May 2006 examiner who found that both the veteran's short and 
long-term memory seemed to be intact.

The May 2006 examiner reported that the veteran stated that 
he had occasional suicidal thoughts, but none currently at 
that time.  This statement, in part, resulted in the examiner 
assigning a global assessment of functioning (GAF) score of 
40, which represents worse than serious symptoms.  The record 
consisted of previously assigned GAF scores of 53 and 60, 
which represent more moderate symptoms.  Other than during 
the May 2006 examination, the veteran repeatedly denied 
having suicidal ideation.  Such was the case during the May 
2004 examination and during VA treatment both before and 
after the May 2006 examination.  The Board finds the many 
consistent statements covering several years to be more 
probative than the one inconsistent statement reported in the 
May 2006 examination report.  Thus, the evidence is highly 
suggestive that the veteran did not experience suicidal 
ideation as a result of his PTSD.

In light of the symptoms evidenced in the record, a 50 
percent rating is not warranted for the veteran's service-
connected PTSD.  Moreover, an even higher rating of 70 or 100 
percent is not warranted.  The VA examination reports and 
treatment records reflect that the veteran does not have 
total impairment or impairment with deficiencies in most 
areas as a result of his PTSD.  The records show that the 
veteran has normal appearance, hygiene, orientation, speech, 
and impulse control.  He is able to perform daily activities.  
Additionally, severe symptoms such as obsessional rituals, 
persistent delusions or hallucinations, or gross impairment 
of thought process or communication have not been clinically 
reported.  Consequently, an increased rating is not 
warranted.

Fragment Wound

The veteran's service-connected fragment wound of the left 
buttock has been evaluated as 20 percent disabling under 
Diagnostic Code 5317 for injury to Muscle Group XVII.  
Disability under this diagnostic code is evaluated as:  
slight (zero percent), moderate (20 percent), moderately 
severe (40 percent), or severe (50 percent).  38 C.F.R. 
§ 4.73 (Diagnostic Code 5317) (2007).

Muscle Group XVII consists of the pelvic girdle group two.  
Those muscles are the gluteus maximus, the gluteus medius, 
and the gluteus minimus.  The function of these muscles are 
as follows:  extension of hip; abduction of thigh; elevation 
of opposite side of pelvis; tension of fascia lata and 
iliotibial (Maissiat's) band; and acting with the tensor 
vaginae femoris in postural support of body steadying pelvis 
upon head of femur and condyles of femur and tibia.  Id.

As set forth in the above criteria, disabilities resulting 
from muscle injuries are classified as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(d) (2007).  
Slight muscle disability contemplates a simple wound of the 
muscle without debridement or infection; a service department 
record of a superficial wound with brief treatment and return 
to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through 
and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring; a service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of inability to 
keep up with work requirements.  Objectively, there are 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2007).

Unlike most disabilities, evaluating a muscle injury requires 
an analysis of the extent of the initial injury in addition 
to the current level of disability.  The veteran's service 
medical records document that the veteran was struck by 
artillery shell fragments on November 1, 1944, in Germany 
during World War II.  He was repairing a communication wire 
when he was wounded by fragments in his left buttock.  The 
veteran received the Purple Heart as a result on the 
incident.  Initial treatment records show that the wound was 
debrided and dressed.  He was treated with penicillin.  The 
veteran had a severe four-inch laceration on the left buttock 
with no effect on vital structures.  On November 2, 1944, the 
veteran was evacuated to England where he was hospitalized 
for at least six weeks.  The injury was variously described 
as a slight to severe penetrating shell wound.  A November 8, 
1944, record notes that the fragment went through the skin 
and muscle, but it did not indicate bone involvement.  The 
wound was cleaned on numerous occasions while the veteran was 
hospitalized.  In December 1944, a skin graft was proposed, 
but it was determined to be unnecessary.

A review of the recent medical records reveals that the 
veteran does not undergo regular treatment for the left 
buttock muscle injury other than for pain.  He was afforded a 
VA examination in May 2004.  The veteran complained of pain 
in his left hip down to his toes, especially in cold weather.  
He stated that small pieces of metal would fester to the 
surface near the site of the wound.  On examination, the 
examiner reported that there was a 6-cm scar on the left 
buttock.  The scar was slightly sensitive, but there was no 
keloid formation, inflammation, or fixation.  There was 
tenderness in the area, but there were no retained foreign 
bodies according to the examiner.  The veteran exhibited 
flexion of the left hip to 74 degrees, while right hip 
flexion was to 115 degrees.  The veteran's gait was normal, 
but the left thigh measured 1.5 cm less in diameter than the 
right thigh.  X-rays showed a normal left hip with no 
evidence of arthritis or retained foreign bodies.  EMG and 
nerve conducting testing of the left leg was within normal 
limits without and evidence of peripheral neuropathy or 
lumbosacral radiculopathy.  The examiner diagnosed the 
veteran with a gunshot wound of the left buttock with 
residual pain and limitation of motion of the hip; atrophy of 
the right [sic] thigh; and subjective evidence of 
radiculopathy and neuropathy without objective evidence of 
such.  The examiner gave the opinion that it was at least as 
likely as not that the veteran's gunshot wound caused his 
symptoms of pain, limitation of motion, and thigh atrophy.  

In May 2006, the veteran underwent further VA examination in 
connection with the claim.  The examiner diagnosed the 
veteran with a gunshot wound of the left buttock primarily 
affecting the gluteus maximus of Muscle Group XVII.  There 
was one entrance scar, measuring 5 cm by 1 cm, with no exit 
scar.  The scar exhibited no adherence or breakdown, but it 
was depressed 1 cm and there was mild tenderness to palpation 
in the area.  Based on the medical records and examination, 
the examiner reported that the fragment wound did not 
directly damage any bone or joint.  The veteran had 
generalized aching and burning pain resulting from the 
injury.  The examiner found that the veteran had normal 
muscle strength and his reflexes were present.  On range of 
motion testing, the examiner stated that the veteran did not 
appear to have any additional limitation of motion of the 
left hip compared to the right hip.  Flexion of the left hip 
was to 75 degrees initially and to 85 degrees with 
repetition.  There was full extension of the left hip.  
External rotation was to 30 degrees initially and to 55 
degrees with repetition.  Internal rotation was to 25 degrees 
initially and to 35 degrees with repetition.  The examiner 
stated that the veteran does not experience flare-ups and 
there was no decrease in range of motion, strength, 
endurance, or coordination on repetitive use.  X-rays of the 
left hip and pelvis were normal.

In consideration of the evidence, and in particular the 
history and type of injury, the Board finds that the injury 
to Muscle Group XVII is moderately severe in nature.  See 
38 C.F.R. §§ 4.56, 4.73 (Diagnostic Code 5317).  The service 
medical records clearly show that the veteran had a deep 
penetrating wound by a large low-velocity missile to the left 
buttock.  The fragment wound was debrided and cleaned on 
several occasions and the veteran underwent hospitalization 
for a prolonged period.  As a result of the injury, the 
veteran has had consistent complaints of weakness and 
fatigue-pain, which are cardinal signs and symptoms of muscle 
disability.  Additionally, there is an entrance scar and 
evidence that the track of the fragment was more than just a 
short track, as the records indicated severe penetration.  
Current medical records suggest positive impairment of the 
left side compared to the right side, especially with respect 
to muscle atrophy.  The Board notes that all of the criteria 
for a moderately severe evaluation are not met.  However, 
when resolving reasonable doubt in favor of the veteran, the 
fragment wound more closely approximates a moderately severe 
muscle injury.  See 38 C.F.R. §§ 3.102, 4.3.  Accordingly, an 
increased rating to 40 percent is warranted for service-
connected fragment wound of the left buttock.

The Board finds that an even higher schedular rating (50 
percent) for the muscle injury is not warranted under 
Diagnostic Code 5317.  Severe disability has not been 
demonstrated by the historical evidence or the evidence 
associated with the record since the veteran raised the issue 
of an increased rating.  The track of the fragment was not 
through and through and there was no fracture or bone 
involvement.  There was no evidence of prolonged infection, 
sloughing of soft parts, or intermuscular binding.  The 
veteran does not have multiple scars and the scar is not 
ragged or adherent.  The fragment did not cause wide damage 
to multiple muscle groups and the evidence does not suggest 
that there is severe impairment when compared to the 
uninjured side.  Despite the veteran's assertions, there are 
no objective signs of retained foreign bodies.  Other signs 
of severe muscle disability of Muscle Group XVII, as 
described in 38 C.F.R. § 4.56(d)(4), are not demonstrated by 
the evidence.  Consequently, a 50 percent rating is not 
warranted.

Diagnostic Code 5317 calls for the possibility of special 
monthly compensation (SMC) when an injury to Muscle Group 
XVII results in the loss of use of both buttocks.  See 
38 C.F.R. §§ 3.350, 4.73 (Diagnostic Code 5317) (2007).  
Here, there has been no indication that the veteran has lost 
the use of his left buttock.  There has also been no 
indication that the veteran's right buttock was affected by 
the injury.  Thus, entitlement to SMC is not warranted in 
this instance.

In addition to the assigned rating for a muscle injury, the 
Board must consider the assignment of separate evaluations 
for separate and distinct symptomatology of the fragment 
wound.  This is so to the extent that none of the 
symptomatology justifying an evaluation under a different 
diagnostic code duplicates or overlaps with the 
symptomatology justifying the 40 percent rating under 
Diagnostic Code 5317.  See 38 C.F.R. § 4.25; see also Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  An evaluation of the 
same disability impairment under another diagnostic code is 
pyramiding, which is to be avoided.  See 38 C.F.R. § 4.14 
(2007).

With respect to motion, Muscle Group XVII primarily affects 
the function of the hip concerning extension and abduction.  
See 38 C.F.R. § 4.73 (Diagnostic Code 5317).  In this case, a 
separate rating for limitation of motion of the left hip is 
not warranted.  Although the evidence suggests that the 
veteran does not have full range of motion of the left hip, 
and the May 2004 examiner noted limitation of motion, the 
impairment does not rise to a compensable level.  Extension 
of the thigh must be limited to 5 degrees in order for a 10 
percent rating to be assignable.  38 C.F.R. § 4.71a 
(Diagnostic Code 5251) (2007).  Here, extension of the left 
hip was shown to be full during the May 2006 examination.  
Additionally, a compensable level of limitation of abduction 
was not shown by the record.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5253).  Moreover, in the May 2006 
examination report, the examiner stated that he did not see 
any greater limitation of motion in the left hip in 
comparison to the right hip.  Furthermore, the May 2006 
examiner reported that the veteran did not have any flare-ups 
or decreased range of motion, strength, coordination, or 
endurance on repetitive motion.  In fact, the veteran's range 
of motion of the left hip improved on repetitive motion.  
Therefore, a compensable rating for limitation of motion is 
not warranted based on other factors not contemplated by the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  In sum, while the 
evidence indicates that the veteran's muscle injury affects 
the veteran's range of motion of the left hip, it has not 
resulted in a compensable degree of impairment not already 
contemplated by the current rating.

Regarding associated neurological symptoms, the veteran has 
been awarded a separate 10 percent rating for sciatic 
neuritis, which is not the subject of the current appeal.

Lastly, scars resulting from muscle injuries due to service-
connected fragment wounds may warrant a separate rating.  
Diagnostic Code 7801 allows for a 10 percent rating, or 
higher, for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion, which are an area 
exceeding 6 square inches (39 sq. cm.) or greater.  A note, 
following the criteria, defines a deep scar as one associated 
with underlying soft tissue damage.  Diagnostic Code 7802 
provides for a maximum 10 percent rating for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion with an area of 144 square 
inches (929 sq. cm.) or greater.  A note, following the 
criteria, defines a superficial scar as one not associated 
with underlying soft tissue damage.  Under Diagnostic 
Code 7803, a maximum 10 percent rating is warranted for 
unstable superficial scars.  A note, following the criteria, 
defines an unstable scar as one where, for any reason, there 
is frequent loss of covering of skin over the scar.  
Diagnostic Code 7804 provides for a maximum 10 percent rating 
for superficial scars that are painful on examination.  
38 C.F.R. § 4.118 (2007).

The evidence demonstrates that the veteran has an entrance 
scar on his left buttock resulting from the fragment wound.  
The scar has not been shown to be deep, unstable, cause 
limitation of motion, or cover a significant area in order to 
warrant a separate rating.  The scar appears to be 
superficial in nature.  However, the veteran has had constant 
complaints of pain in the area of the scar.  Additionally, 
the May 2004 examiner reported that the scar was slightly 
sensitive and the May 2006 examiner reported that there was 
mild tenderness to palpation in the area of the scar.  
Therefore, while the scar is superficial in nature, the 
evidence suggests it is painful.  Accordingly, with 
resolution of reasonable doubt in the veteran's favor, a 
separate rating of 10 percent is warranted for the veteran's 
painful entrance scar that proximately resulted from the 
fragment wound.



Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's PTSD or disability from the 
fragment wound reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  In this case, there is no evidence 
showing that the disabilities result in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disabilities otherwise render 
impractical the application of the regular schedular 
standards.  In fact, his disabilities are accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for increased ratings for his 
service-connected PTSD and fragment wound.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
disabilities are more severely disabling than they are 
currently rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for a fragment wound to 
the left buttock is granted.  In addition to a 40 percent 
rating for the muscle injury, a separate 10 percent rating 
for a painful entrance scar is awarded.  In reaching this 
conclusion, the Board has applied the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, 
the claim for a rating in excess of 30 percent for PTSD must 
be denied.  For that issue, the benefit-of-the-doubt doctrine 
is not applicable because the greater weight of the evidence 
is against the claim.


ORDER

An increased schedular rating for PTSD is denied.

A 40 percent schedular rating for fragment wound of the left 
buttock, Muscle Group XVII, is granted, subject to the laws 
and regulations governing the payment of monetary awards.

A separate 10 percent schedular rating for a scar resulting 
from the fragment wound of the left buttock is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.


REMAND

The Board finds that further development is necessary with 
respect to the veteran's claim for a TDIU rating.  The 
veteran believes that his PTSD and muscle injury render him 
unemployable.  He therefore contends that he should be 
awarded a TDIU rating.

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are:  fragment 
wound of the left buttock, rated as 40 percent disabling; 
PTSD, rated as 30 percent disabling; left sciatic neuritis, 
rated as 10 percent disabling; and scar of the left buttock, 
rated as 10 percent disabling.  The veteran's combined rating 
is 70 percent.  See 38 C.F.R. § 4.25.

In part, the RO denied the TDIU claim because the ratings 
assigned to the veteran's service-connected disabilities did 
not meet the percentage requirements of section 4.16(a). In 
light of the Board's grant of the increased rating for the 
muscle injury and the separate rating for the scar, the 
percentage requirements are now met.  Nevertheless, the 
evidence must still establish that the veteran is unable to 
secure or follow substantially gainful employment as a result 
of his service-connected disabilities.

A review of the record reveals that the veteran worked in a 
factory until he retired in 1984 at the age of 62.  The 
veteran is currently not employed and has reached the age of 
85.  Two VA examiners commented on the issue of employability 
to a degree in May 2004.  The examiner who examined the 
veteran in connection with the fragment wound and muscle 
injury stated that the veteran's disability limited his 
activity and would limit his employability except for 
sedentary activity.  The examiner who examined the veteran in 
connection with PTSD stated that the veteran was unemployable 
due to his old age and physical problems.  That examiner 
stated that the veteran's symptoms relating to PTSD were only 
a part of the total disability from which the veteran 
suffers.

Although the May 2004 examiners' opinions spoke to 
employability, they did not specifically address the issue at 
hand.  The one examiner stated that the veteran's disability 
concerning the fragment wound would only allow sedentary 
work, but he did not consider the veteran's PTSD in the 
opinion.  The other examiner stated that the veteran was 
unemployable and he implied that was partly due to PTSD.  
However, the examiner did not state whether the physical 
difficulty contributing to the veteran's unemployability was 
solely a result of the fragment wound or as a result of 
nonservice-connected disability.  (The evidence reflects that 
the veteran has several nonservice-connected disabilities, 
including hypertension, coronary artery disease, residuals of 
a cerebral vascular accident, gastroesophageal reflux 
disease, peptic ulcer, bilateral hearing loss, right-sided 
deep vein thrombosis, allergic rhinitis, and cancer of the 
right cheek.)

Under these circumstances, the Board finds that a well-
reasoned, well-supported medical opinion is needed from a VA 
examiner, addressing the question of whether the veteran's 
service-connected fragment wound of the left buttock, Muscle 
Group XVII, with sciatic neuritis and a scar, and PTSD 
combine to render him unemployable.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  Such an opinion should be based, in 
part, upon consideration of the veteran's documented history 
and assertions, to include that medical evidence associated 
with the record.

The Board notes that the fact that a veteran may be 
unemployed or has difficulty obtaining employment is not 
determinative.  The ultimate question is whether the veteran, 
because of his service-connected disabilities, is incapable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Additionally, 
unemployability associated with advancing age may not be used 
as a basis for a total disability rating.  38 C.F.R. 
§§ 3.341(a), 4.19 (2007).

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the veteran for an 
examination in connection with the TDIU 
claim.  The examiner should review the 
claims file, take a detailed history 
regarding the veteran's employment, and 
education and vocational attainment, and 
examine the veteran.  The examiner should 
provide findings that take into account 
all functional impairments due to his 
service-connected fragment wound to the 
left buttock (including associated 
sciatic neuritis and a painful scar) and 
PTSD.  The examiner is requested to 
provide a definite opinion as to whether 
the veteran's service-connected 
disabilities combine to render him unable 
to secure or follow substantially gainful 
employment consistent with the veteran's 
education and occupational experience.  
If the examiner finds that the veteran's 
service-connected disabilities render him 
unable to secure or follow substantially 
gainful employment only in combination 
with nonservice-connected disabilities or 
advancing age, the examiner should say 
so.  A complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for a TDIU rating in 
light of the higher ratings granted 
herein and all pertinent evidence 
obtained pursuant to this remand.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


